DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1 -20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joel  Gould  (US-10176234-B2).
	As per claim 1, Gould teaches “a method comprising”:
“receiving data representing a request to present a subset of data of a dataset in a

“analyzing a classification type for the subset of data against a graph data arrangement,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60);
“determining a classification type,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60);
“generating a first subset of presentation data to present in a user interface, the first subset of presentation data configured to present the subset of data in the user interface in association with a first user input configured to receive a user input; detecting selection of the first user input; and associating the subset of data with a classification type,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 2, Gould further shows “detecting selection of the first user input,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 3, Gould further shows “wherein detecting selection of the first user input comprises: detecting selection of an icon,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 4, Gould further shows “identifying the subset of data as either an ingested dataset or an unclassified dataset,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 5, Gould further shows “identifying a plurality of compressed data representations each associated with a subset of graph-based data in the graph data arrangement,’ (col. 2 lines 35-col. 4 lines 60).

	As per claim 7, Gould further shows “wherein predicting the classification type comprises: executing instructions to filter the plurality of compressed data representations,” (col. 2 lines 35-col. 4 lines 60); and
“matching a computed compressed data representation for the subset of data to at least one compressed data representation,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 8, Gould further shows “assigning an identified classification type to the subset of data based on a reference classification type associated with matching to the at least one compressed data representation,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 9, Gould further shows “generating a second subset of presentation data to present in the user interface, the second subset of presentation data configured to present data representing identification of other datasets with which to join to the dataset; and 5    detecting selection of the identification of at least one other dataset to join the dataset,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 10, Gould further shows “generating a similarity matrix for the subset of data,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 11, Gould further shows “accessing a plurality of other similarity matrices each form to identify an amount of relevant data associated with a portion of 
“analyzing the similarity matrix against the plurality of other similarity matrices to compute degrees of similarity,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60);
“ranking subsets of the graph data arrangement based on the degrees of similarity to form ranked graph data,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60); and
“presenting data representing a user input to join a subset of the ranked graph data to the dataset,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 12, Gould further shows “detecting selection of the user inputs to join,’ (col. 2 lines 35-col. 4 lines 60); and
“linking the subset of data to one of the subsets of the graph data arrangement,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 13, Gould teaches “an apparatus comprising”:
a memory including executable instructions; and a processor, responsive to executing the instructions, is configured to:
“receive data representing a request to present a subset of data of a dataset in a user interface,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60);

“generate a first subset of presentation data to present in a user interface, the first subset of presentation data configured to present the subset of data in the user interface in association with a first user input configured to receive a user input,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60);
“detect selection of the first user input; and associate the subset of data with the classification type,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 14, Gould further shows “wherein the processor is further configured to: detect selection of an icon as a first user input,” (col. 2 lines 35-col. 4 lines 60); and
“identify the subset of data as either an ingested dataset or an unclassified dataset,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 15, Gould further shows “wherein the processor is further configured to: identify a plurality of compressed data representations each associated a subset of graph-based data in a graph data arrangement,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 16, Gould further shows “wherein the processor is further configured to: execute instructions to filter the plurality of compressed data representations,” (col. 2 lines 35-col. 4 lines 60); and 
“match a computed compressed data representation for the subset of data to at least one compressed data representation,” (col. 2 lines 35-col. 4 lines 60).

	As per claim 18, Gould further shows “wherein the processor is further configured to: generate a second subset of presentation data to present in the user interface, the second subset of presentation data configured to present data representing identification of other datasets with which to join to the dataset,’ (col. 2 lines 35-col. 4 lines 60); and 
“detect selection of the identification of at least one other dataset to join the dataset,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 19, Gould further shows “wherein the processor is further configured to: generate a similarity matrix for the subset of data,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60);
“access a plurality of other similarity matrices each form to identify an amount of relevant data associated with at least a portion of data in a graph data arrangement,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60);
“analyze the similarity matrix against the plurality of other similarity matrices to compute degrees of similarity,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60);

“present data representing a user input to join a subset of the ranked graph data to the dataset,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 20, Gould further shows “wherein the processor is further configured to: detect selection of the user inputs to join,’ (col. 2 lines 35-col. 4 lines 60); and     
“link the subset of data to one of the subsets of the graph data arrangement,” (col. 2 lines 35-col. 4 lines 60).



                                                            Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        




Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 06, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153